DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, the prior art of record does not teach nor suggest in the claimed combination a modular magnet assembly for anastomosing tissue comprising: a) a first set of modular magnets; and b) a second set of modular magnets; wherein the first set of modular magnets and the second set of modular magnets are configured for placement on a first body wall and a second body wall respectively, within such a distance that the first set of modular magnets and the second set of modular magnets are magnetically attracted to one another through a defined tissue area, and are further configured to magnetically couple such that a magnetic coupling of the first set of modular magnets with the second set of modular magnets compresses the first body wall and the second body wall between the magnetically coupled first set of modular magnets and second set of modular magnets to form an anastomosis between the first body wall and the second body wall; characterized in that the magnets of the first set of modular magnets are positioned so that an even number of dipoles of the magnets of the first set of modular magnets have an alternate north-south, south-north orientation.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 

Response to Arguments
Applicant’s arguments, filed 10/05/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The previous rejection(s) of claims 1-15 has been withdrawn. As presented by the applicant, the parent application of Beisel 12/984,803 (published as Mcweeney et al. US 2011/0295358A1) discloses using a combination of quadruple and dipole components [paragraphs 0022 and 0040; figure 6].  This is different from only using a even number of dipoles of the magnets of the first set of modular magnets have an alternate north-south, south-north orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837